                         UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


NORFOLK COUNTY RETIREMENT SYSTEM,                          Consolidated
individually and on behalf of all others similarly         Civil Action No.: 11-cv-0433
situated,

                              Plaintiff,                   Judge Eli Richardson
                                                           Magistrate Judge Alistair E. Newbern
                      v.

COMMUNITY HEALTH SYSTEMS, INC.,
WAYNE T. SMITH and W. LARRY CASH,

                              Defendants.


               ORDER AWARDING ATTORNEY’S FEES AND EXPENSES

       This matter came before the Court for hearing on June 19, 2020, on the motion of counsel

for Lead Plaintiff for an award of attorney’s fees and expenses incurred in this action, and Lead

Plaintiff’s requests for an award pursuant to the Private Securities Law Reform Act of 1995, and

the Court having considered all papers filed and proceedings held herein and having found the

settlement of this action to be fair, reasonable and adequate, and otherwise being fully informed

of the premises and good cause appearing therefor;

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
       1.      All of the capitalized terms used herein shall have the same meanings as set forth

in the Stipulation of Settlement dated January 21, 2020.

       2.      This Court has jurisdiction over the subject matter of this application and all matters

relating thereto, including all Class Members who have not timely and validly requested exclusion.

       3.      The Court finds that the Lead Counsel’s request for attorney’s fees and

reimbursement of expenses, and the fee award to Lead Plaintiff pursuant to 15. U.S.C. §78u-

4(a)(4), are fair, reasonable, and adequate. The Court hereby awards Lead Counsel attorney’s fees



  Case 3:11-cv-00433 Document 457 Filed 06/22/20 Page 1 of 2 PageID #: 15202
of $5,028,459.39, calculated based upon 9.75% of the net amount after deducting Lead Counsel’s

case expenses and the costs of notice and claims administration from the Settlement Fund, and

reimbursement of expenses of $977,946.35, plus accrued interest of $1,086.18 through June 22,

2020. The Court awards Lead Plaintiff’s attorney’s fees of $163,275.00 plus $29.53 in accrued

interest through June 22, 2020. Interest will continue to accrue at the same rate as the Settlement

Fund if the fee awards to Lead Counsel or Lead Plaintiff are paid on a later date. The fee awards

are payable upon entry of this order awarding fees and expenses, subject to the terms, conditions

and obligations of the Stipulation, and in particular ¶6.2 thereof, which terms, conditions and
obligations are incorporated herein,

       4.      The Court finds that the amount of attorney’s fees awarded is fair and reasonable

under the “percentage-of-recovery” method, considering, among other things, the highly favorable

result achieved for the Class; the contingent nature of Lead Plaintiff’s counsel’s representation;

Lead Plaintiff’s diligent prosecution of the Litigation in this Court and the Court of Appeals for

the Sixth Circuit; the quality of legal services provided by Lead Plaintiff’s counsel in light of the

complexity of the case and significant litigation risks; the public interest in encouraging private

lawsuits to enforce violations of the federal securities laws; the absence of any timely and valid

objections by members of the Class; the awarded fee is lower than the range of percentage fee

awards approved by courts within the Sixth Circuit in cases of this size; and an independent

“lodestar” cross-check shows that the numbers of hours expended and the hourly rates charged by

Lead Plaintiff’s attorneys are fair and reasonable, particularly since the requested fee as a

percentage of recovery represents a significant discount to Lead Counsel’s time charges.

       IT IS SO ORDERED.

               June 22
Dated: __________________, 2020


                                              THE HONORABLE ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE



                                                 2

  Case 3:11-cv-00433 Document 457 Filed 06/22/20 Page 2 of 2 PageID #: 15203
